Title: From Thomas Jefferson to George Jefferson, 5 August 1806
From: Jefferson, Thomas
To: Jefferson, George


                        
                            Dear Sir
                            
                            Monticello Aug. 5. 1806.
                        
                        Mr. Craven sending some waggons to Richmond with wheat agrees to bring up what I have there as cheap as they
                            would come by water. he is therefore to take on board every thing I have with you. the following articles I recollect.
                        No. 1. 3. 4. 5. boxes of groceries, left Washington about July 3.
                        No. 1. 2. do. left Washington July 16.
                        some boxes of iron plates, & a set of scale weights, left Washington abt July 16.
                        some packages from Philadelphia containing bolting cloths, & 2. scale beams.
                        some pit-coal heretofore desired by my manager or smith, about a hhd.
                        mr Wythe’s library and portrait. I presume his philosophical instruments, had better wait to come by water,
                            be that ever so long. the cane & silver cups may come by the bearer James, or not, according as they are connected or
                            separated by their package from the instruments. his watch (if mr Duval disposes of it to me) had better wait to come by
                            some trusty person in his pocket. tho’ if the bearer James can sew it into his waistband, he is as trusty as any body.
                        the large box of groceries No. 1. contains 100. bottles of syrup of punch. as they were not packed to come by
                            land, I must ask the favor of you to have them taken out of the box, and packed in flour barrels. if brought in a larger
                            mass they will crush themselves with their own weight. let them come particularly in James’s waggon who will put some
                            straw into his waggon to assist in preserving them. let him also bring the other packages of groceries.
                        My tobo. all left Poplar forest some time ago. tho’ I have heard nothing more of it, I am not without fears
                            it may find difficulty in the river. I shall feel this the more if this be the case, as I shall have occasion to draw on
                            you about the 1st. of September for 600. D. Accept affectionate salutations
                        
                            Th: Jefferson
                            
                        
                    